Filed 11/7/13 C.M. v. Super. Ct. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


C.M.,
         Petitioner,
                                                                     A139365
v.
THE SUPERIOR COURT OF THE CITY                                       (San Francisco City & County
AND COUNTY OF SAN FRANCISCO,                                         Super. Ct. Nos. JD12-3043, JD12-
                                                                     3043A, JD12-3043B)
         Respondent;
SAN FRANCISCO DEPARTMENT OF
HUMAN SERVICES,
         Real Party in Interest.


         Petitioner C.M. (Father) seeks extraordinary relief from an order of the San
Francisco City and County Superior Court terminating his reunification services and
setting a hearing under Welfare and Institutions Code1 section 366.26 to select a
permanent plan for the minor children, C.M., Ch.M. and G.M. Finding substantial
evidence to support the findings challenged by Father, we shall deny the petition for
extraordinary writ on the merits.
                            I. FACTUAL AND PROCEDURAL BACKGROUND
A. Original Petition
         On February 17, 2012, real party in interest San Francisco Department of Human
Services (Agency) filed a section 300 petition alleging Father (aged 42) is father to nine-

         1
             All statutory references are to the Welfare and Institutions Code.
year-old C.M. (male), seven-year-old Ch.M. (female), and five-year-old G.M. (female),
and the children come within section 300, subdivisions (b) and (g). The petition alleged
as follows: Mother’s whereabouts are unknown. The family has a history of referrals,
including sexual abuse by Father of his stepdaughter, G.S. Upon dismissal of the prior
dependencies, during which Father was found to be the presumed father of C.M., Ch.M.
and G.M., he was awarded sole physical custody of his three children, as well as his
stepdaughter, G.S. Father has a history of failing to timely collect the children from their
after-school program, sends them to school appearing unwashed and in dirty, malodorous
clothes, and fails to provide adequate hygiene for C.M., who suffers from enuresis and is
frequently reported as smelling of urine.
       The Agency filed a jurisdiction report with the petition, authored by protective
services worker (PSW) Judy Chu. Chu reported Father had been negligent in caring for
the children, reflected in their chronic absences from school and their poor grooming and
hygiene when they did attend school, and failed to follow through on recommendations to
reduce absenteeism and for assessments to meet the children’s special needs. When Chu
attempted to visit the home, Father would not let her in. In addition, she found there was
no record of any of the children receiving medical care since 2008.
       Chu opined the children were at risk of emotional damage as the result of Father’s
relationship with their half-sister, his wife’s 19-year-old daughter, G.S. Chu noted Ch.M.
had been interviewed by clinical psychologist Caroline Salvador-Moses and, according to
Salvador-Moses, appeared very uncomfortable when asked about the relationship.
Salvador-Moses expressed “ ‘serious concerns regarding the emotional impact that the
inappropriate relationship between [Father] and [G.S.] is having on the children’ ” and
opined Ch.M. is aware there is something not right about the relationship between her
older sister and her father. Salvador-Moses stated C.M. also showed signs of discomfort
when talking about G.S. and Father “ ‘but was more hesitant to reveal information, most
likely for fear of possible disruption to the family.’ ”
       Chu believed there was a substantial risk the children could be sexually abused
because Father may have sexually abused his stepdaughter G.S. as a child. Chu included


                                               2
copies of numerous referrals from past years in which there were reports that G.S. was
being sexually abused by Father. Although those referrals were not sustained, Ch.M.
now reported she observed the relationship between Father and G.S. when G.S. was 17.
Also, the children’s school principal stated she saw Father and G.S. interacting in an
inappropriate manner when G.S. was 16 or 17. When questioned by another agency
social worker, Father denied that he was in a relationship with G.S.
       On April 2, 2012, the Agency filed a disposition report, authored by PSW Lily
Yee. In the disposition report, Yee stated the current referral was for neglect, and
recommended that Father participate in in-home support services to assist with his
parenting skills, participate in a psychological evaluation, obtain any therapy he needs,
and participate in a substance abuse assessment. Individual therapy was recommended
for each of the children. The case plan recommended Father obtain appropriate medical
and dental care for the children, ensure the children’s regular school attendance and
individual therapy, obtain regional center services for G.M., ensure the children maintain
proper hygiene and dress appropriately, and maintain a clean and safe home.
       PSW Yee noted that the children were making progress in their school attendance
in the six weeks since referral, but continued to express concerns about the children’s
medical care, and about safety issues presented by having so much clutter and debris in
the house. Further, because of the alleged sexual relationship between Father and G.S.
when she was a minor, the Agency recommended that all three minor children should
engage in “counseling for further monitoring of the situation and to address other
emotional needs that they may have.”
       After the jurisdiction/disposition hearing on the original petition was continued,
the Agency filed an amended petition on April 20, 2012. The amended petition alleged
counts under section 300, subdivisions (b), (c), (d), and (g). Under subdivision (b), the
Agency alleged Father needed the Agency’s assistance to ensure the children’s continued
school attendance, compliance with regional center services, and to maintain their
medical, dental, and therapeutic services. Under subdivision (c), the Agency alleged the
children were “at substantial risk of suffering serious emotional damage as the result of


                                             3
observing the father’s long-term (and ongoing) inappropriate ‘spousal’ relationship
between the father and their (now) adult 1/2 sibling [G.S.] (father’s step-daughter), who
also resides in the home.” The Agency alleged under subdivision (d) there was a
substantial risk that the children would “be sexually abused by the father due to numerous
past reports that father began an inappropriate sexual relationship with the children’s
adult 1/2 sibling, [G.S.] (father’s step-daughter), when she was only fourteen years old.”
       On June 8, 2012, the Agency filed an addendum report in advance of the contested
hearing on jurisdiction and disposition and attached a copy of Salvador-Moses’s report
prepared in February 2012. The Agency continued to recommend the children reside in
Father’s home while receiving family maintenance services. Yee had visited the family
home a week earlier and described conditions there as “somewhat of a mess,” with
“crumbs and scraps” on the floor and flies throughout the house.
       The jurisdiction/disposition hearing on the amended petition was held on June 15,
2012. Father waived his rights and submitted on the basis of the Agency’s reports. The
dependency court sustained the counts under section 300, subdivisions (b) and (g), and
struck counts alleged pursuant to subdivisions (c) and (d). The court adopted an amended
version of the Agency’s case plan requiring that Father continue to provide the children
with regular medical and dental care, as well as regional center services where
appropriate, ensure the children’s regular and timely attendance at school, maintain a
clean, safe home for the children free of excessive clutter, ensure the children attend
school in clean appropriate clothing, place the children in individual therapy and ensure
their regular attendance, begin a course of individual therapy, including a psychological
evaluation for the purpose of treatment recommendations, and engage in a course of
home parenting classes or support sessions.
       On November 27, 2012, the Agency filed a status review report authored by
assigned PSW Yisel Ledezma for a status review hearing scheduled for December 13,
2012. The report showed little progress had been made on the case plan ordered by the
court five months earlier. After being referred for in-home services, Father met the
assigned worker but did not maintain contact. On her monthly visits to the family home,


                                              4
Ledezma had to remind Father to keep the hallways free of clutter and also noted clutter
from the living room was spilling into the dining room. Following the Agency’s referral,
Father had made no arrangements to have his psychological evaluation conducted by
Foster Care Mental Health, nor contacted “A Full Circle” for the children’s therapy.
B. Supplemental Petition
       On December 10, 2012, just a few days before the status review hearing on the
amended petition scheduled for December 13, the Agency filed a supplemental petition
under section 387, seeking detention and out-of-home placement for the three children.
The supplemental petition alleged Father had been arrested on December 5, 2012, for
theft and for sexual abuse of G.S. when she was a minor, and again alleged that the minor
children were at substantial risk for possible sexual abuse and/or neglect. The
supplemental petition also alleged the children were at risk of harm because Father failed
to maintain a safe and clean home, failed to “engage and/or complete” his family
maintenance requirements, and is unable to provide proper care, supervision, or shelter
for the children.
       A section 387 interim review report filed on the same day as the supplemental
petition stated all three children had been removed from the home and placed together in
a confidential foster home. In the report, Ledezma stated she received a telephone call on
December 6, 2012, from Detective Cecilia Garay of the Daly City Police Department,
informing her Father and G.S. had been arrested on theft charges. Upon questioning by
Detective Garay, G.S. disclosed she had been sexually abused by Father since the age of
12. When Detective Garay released G.S. and took her home, she observed the home was
filthy and unsafe. G.S. also told Detective Garay that Father had methamphetamines at
the house. Ledezma also spoke with San Bruno Police Detective Brent Schimeck, who
advised Father was initially arrested for theft, and after G.S.’s disclosures of sexual
abuse, he was rearrested on sexual abuse charges, and was being held in San Mateo
County jail.
       The section 387 interim review report further related that Ledezma learned the
children had been absent for the last two days with head lice, a chronic problem for this


                                              5
family according to school authorities. Ledezma, accompanied by a colleague, went to
the home, where they found the children in G.S.’s care, and removed them for placement
into foster care. Ledezma and her supervisor then met with Father and G.S. separately on
December 10, 2012. Both denied that a sexual relationship began before G.S. was 18
years old. G.S. stated that she and Father are “a couple,” claiming she had fabricated her
story of sexual abuse for the detective.
       Regarding Father’s compliance with the existing case plan, Ledezma noted Ch.M.
told her the house is cleaned only if Ledezma is expected to visit. Ledezma also reported
that Epiphany In Home Services terminated parenting services to Father on
November 20, 2012, after he failed to communicate with the case worker. Father had
been referred to Foster Care Mental Health for an evaluation and was assigned to a
psychologist, who reported she had left several messages for Father, but he had not
contacted her. At a hearing held on December 11, 2012, the court found the Agency
made a prima facie case there was a substantial danger to the children’s physical health or
that they were suffering severe emotional damage, issued an order of detention, and set
the matter for a contested detention hearing.
       In an addendum report filed on December 13, 2012, Ledezma stated each of the
children had a CASARC (Children and Adolescent Sexual Abuse Resource Center)
interview on December 11, 2012, did not disclose any sexual abuse by Father, but
appeared anxious and uncomfortable when questioned about Father and G.S. Ch.M. told
the interviewer Father slept in a chair in G.S.’s room. Ch.M. also said her younger sister
G.M. might “make a mistake” and say Father and G.S. slept in the same bed. According
to Ch.M., G.M. had said this before and had been spanked for it. Upon further
questioning regarding physical discipline by Father, all three children disclosed Father
used a paddle to spank them on the bottom. Ledezma also related she obtained a copy of
the police report, which she attached to the addendum report, documenting G.S.’s
disclosure that Father had been having intercourse with her since age 12. San Bruno
police had sought and obtained an emergency protective order prohibiting Father from
living in the family home.


                                                6
       A team decisionmaking meeting was held on December 12, 2012, attended by
G.S. and Father’s mother (paternal grandmother). Father was at home and out of custody
on bail, but did not attend the meeting. It was determined the children should remain in
foster care with a recommendation they receive therapeutic visitation. Ledezma’s
assessment was that Father’s relationship with G.S. had created anxiety for the children
and they were in a situation where they had to lie about the relationship or risk physical
punishment by Father if they told the truth. At the contested detention hearing held on
December 13, 2012, the children were ordered detained and placed in foster care and the
matter was set for a jurisdiction hearing on the supplemental petition.
       On January 29, 2013, the Agency filed an amended supplemental petition adding
two counts. Count S-7 alleged: “The children are at substantial risk of suffering serious
emotional damage as the result of observing the father’s long-term (and ongoing)
inappropriate ‘spousal’ relationship between the father and their (now) adult half-sibling,
[G.S.] (father’s step-daughter), who also resides in the home.” Count S-8 alleged: “The
father began engaging in unlawful sexual intercourse with his (now adult) step-daughter,
[G.S.], when she was a minor. Per [G.S.]’s own admission, the father began grooming
her for sex when she was approximately twelve years old. The children are at substantial
risk of sexual abuse by their father due to father’s sexual abuse of his step-daughter (the
children’s half-sibling) when she was a minor.”
       A contested hearing on the amended supplemental petition was held on April 4
and 5, 2013.2 The court heard testimony from Ledezma, Detective Cecilia Garay, G.S.,
and the paternal grandmother. Ledezma testified the young children were experiencing
anxiety as a result of the relationship between Father and G.S., based on information she
had in the file and her conversations with school personnel. Moreover, Ledezma was told
Father had made statements Ch.M. and G.M. are not his biological children, raising
concerns he would groom them for sexual abuse as he did with their older half-sister.

       2
         Real party in interest’s motion to augment the record on appeal to include the
reporter’s transcript of the hearings held on April 4 and 5, 2013, filed on September 9,
2013, is hereby granted.


                                             7
Ledezma believed the relationship between Father and G.S. has caused emotional harm to
C.M.; for example, the foster mother reported C.M. urinated on the bed after phone calls
with Father. On cross-examination, Ledezma testified as to what had changed to prompt
the supplemental petition, stating that Father did not comply with the parenting program,
the house continued to be chaotic and was more cluttered, the children continued to have
head lice, the children’s medical needs were not met, and new information came out
confirming the suspected sexual abuse. Regarding future services, Father was asked to
have individual therapy and a psychological evaluation, and the Agency had requested an
individual therapist for Father who specialized in working with perpetrators of sexual
abuse.
         Detective Garay testified about her interview with G.S. After G.S. was arrested,
police searched her cell phone and found a photograph depicting sexual activity between
G.S. and Father. When asked about this image, G.S. described Father variously as her
stepfather and her boyfriend. G.S. told the detective that Father came into her life when
she was eight, and that the sexual abuse began by the time she was 12. Father began by
playing a game that led to him exposing himself to G.S., followed by showing her
pornography, which then led to escalating sexual abuse. When G.S. was 14 years old,
Father became jealous because she had a boyfriend; at that time he was having sexual
relations with G.S. as well as G.S.’s mother. After G.S.’s mother left, Father and G.S.
continued their relationship. Detective Garay testified G.S.’s statements were not
coerced, were not given in return for any promises, and appeared to be honest. When
Detective Garay went to the family’s house later in the day, she did not feel it was fit for
children and contacted the Agency the next day to voice her concerns. Detective Garay
had prepared an audio recording of her interview with G.S., in which the girl discussed
the sexual abuse by Father when she was 12 years old. The court admitted the recording
into evidence during Detective Garay’s testimony and listened to the relevant portions
during a break on the second day of the hearing.
         Father called G.S., who testified she lied to Detective Garay and that she does not
consider Father to be her stepfather “[b]ecause we have always had this strong bond.


                                               8
And it grew past the stepfather-stepdaughter relationship.” She testified a sexual
relationship with Father began when she was 18 years old. She also testified she has a
sibling relationship with the three minors and that they are all “very close as friends and
siblings.” G.S. testified she told detectives there was methamphetamine in the home
because she mistook sea salt for methamphetamine.
       After closing argument, the court sustained all of the allegations of the
supplemental petition except for count S-2, which alleged Father had substance abuse
issues. The court determined there was substantial evidence Father sexually abused G.S.
when she was a minor and maintained a dysfunctional relationship with G.S. taking
advantage of her young age, her vulnerability and feelings of abandonment.
Additionally, the court was concerned about the physical and emotional safety of the
three minor children, in particular, Ch.M. and G.M., who Father believed may not be his
biological children, potentially exposing them to a substantial risk of sexual abuse by
Father. The court noted all three children feel they have to lie to protect the two persons
they love or face punishment for telling the truth.
       The court ordered that dependency status be renewed and that the children be
removed from the home and placed in foster care. The court also ordered that services
continue to be provided to Father. The court scheduled six- and 12-month review
hearings, and reduced Father’s visitation from twice a week to once a week.3
C. Termination of Services and Setting of Section 366.26 Hearing
       On June 13, 2013, the Agency filed a form JV-180 request, asking that Father’s
visitation be suspended on the grounds he had missed four out of seven visits since the
April 5 hearing, and had shown up more than 20 minutes late for the remaining three.
Father opposed the request, contending reports for visits prior to the April 5 hearing had
been positive, and that he had excuses for each of the visits since the hearing he missed or
for which he was late. The matter was set for a contested hearing on July 23, 2013.

       3
          On May 17, 2013, Father filed a notice of appeal, challenging the court’s
jurisdiction and disposition order entered on April 5, 2013, and that matter is now
pending before this court in appellate case No. A138707.


                                             9
       On June 28, 2013, the children’s counsel filed a form JV-180 request to terminate
reunification services, on the grounds Father had failed to engage in any of the mandated
reunification services in the 12 weeks since the April 5 hearing. Counsel’s request was
also set for hearing on July 23, 2013.
       On July 22, 2013, the Agency filed an addendum report in advance of the July 23
hearing. In the report, Ledezma noted Father had missed two more visits since she
submitted the form JV-180 request, and had shown up 10 to 20 minutes late for the
others. Ledezma noted Father had not engaged in any of the reunification services.
Specifically, Father did not complete the psychological evaluation, had not started
individual therapy, did not follow up on the referral for a substance abuse assessment,
and failed to make an appointment for drug testing. Also, Father had been in
unauthorized and unsupervised contact with C.M. through Facebook, text messaging,
instant messaging, and photo stream, and this contact was affecting C.M. negatively.
       On July 23 and 24, 2013, the court held a hearing on the Agency’s request to
suspend visitation and the children’s request to terminate services. Ledezma testified she
referred Father to a psychologist for the psychological evaluation and provided the
psychologist with all of the court records, but Father failed to obtain the evaluation. The
psychologist attempted to call Father several times after the April 5, 2013 hearing, but
Father did not return her calls or meet with her. Ledezma also referred Father to
individual counseling concerning sexual abuse. According to Ledezma, Father did not
contact the therapy center until July 19, 2013, just before the hearing on the request to
terminate services and six months after the referral was made. Also, Father was
uncooperative and refused to sign off on the case plan. In this regard, Ledezma
attempted a home visit but no one answered the door, and she made “numerous” phone
calls but never received a single call back.
       Regarding visitation, Ledezma testified Father had missed five out of eight visits
in April and May 2013, and was substantially late for the remaining three. Since mid-
June, Father missed two out of six visits, and was at least 10 minutes late for the



                                               10
remaining four. At no time since the April 5 court hearing had Father called to schedule
a make-up visit.
       The only other witness at the hearing was Father. With regard to the incomplete
psychological evaluation, Father testified he had begun the process before the April 5
hearing, although he admitted that he did not follow through afterwards. He testified that
after the hearing he felt like he had lost his kids, so “there was no point.” Father admitted
he had received a letter from the Agency with his referral for drug testing and therapy,
yet failed to explain why he ignored the referrals. Father testified that at one point he
thought he was looking at a lengthy prison sentence after the San Mateo arrest; as a result
he felt there was no reason to engage in reunification services.
       As to visitation, Father stated his former counsel told him visitation had been
terminated after the April 5 hearing and he did not learn visitation was still in place until
his mother told him. Father explained he missed one visit because he thought visitation
was cancelled, one because he was “still in a state of shock,” and the rest because he had
court dates. Father admitted that he was often late to the visits, but explained that he is
habitually late by nature. Father denied he received any telephone calls from Ledezma or
that she came by the house to visit him. Father testified that he currently has a sexual
relationship with G.S., but denied that he had sexually abused her when she was a minor.
Father expressed that he, G.S. and the children are family, and he loves them, while
acknowledging actions speak louder than words and his actions have not been very
believable. He admitted his actions “have shown that I am not capable of completing my
reunification orders.”
       Following argument of counsel, the court ruled Father had not demonstrated a
commitment for reunification with the children and the “impetus for the removal” was
Father’s conduct with G.S., which the court believed caused emotional distress for the
children. The court found Father was in “serious denial of the harm” he has caused his
family, and had not demonstrated that he was willing to make any changes in his
behavior. The court concluded Father deliberately rejected all services ordered by the



                                             11
court, and the best interests of the children would not be served “by a parent who chooses
to do what is best for himself and refuses to do what is best for his own children.”
       The court found by clear and convincing evidence that Father had failed to
participate in any court-ordered treatment program, and there was no substantial
probability the children could be returned within the next six months. The court found
reasonable services had been provided, there was good cause to terminate reunification
services, and set a selection and implementation hearing pursuant to section 366.26 for
November 18, 2013. On July 24, 2013, Father filed a timely notice of intent to file a writ
petition.
                                       II. DISCUSSION
A. Reasonable Services Were Provided
        “ ‘[O]ur sole task on review is to determine whether the record discloses
substantial evidence which supports the juvenile court’s finding that reasonable services
were provided or offered.’ ” (In re Julie M. (1999) 69 Cal.App.4th 41, 46.) “In making
this determination, we recognize that all conflicts are to be resolved in favor of the
prevailing party and that issues of fact and credibility are questions for the trier of fact,”
and that as a reviewing court we “may not reweigh the evidence when assessing the
sufficiency of the evidence.” (In re Jasmine C. (1999) 70 Cal.App.4th 71, 75.)
       “Services will be found reasonable if the Department has ‘identified the problems
leading to the loss of custody, offered services designed to remedy those problems,
maintained reasonable contact with the parents during the course of the service plan, and
made reasonable efforts to assist the parents in areas where compliance proved difficult
. . . .’ ” (In re Alvin R. (2003) 108 Cal.App.4th 962, 972–973.) Services, however, will
rarely be perfect; accordingly, “ ‘[t]he standard is not whether the services provided were
the best that might be provided in an ideal world, but whether the services were
reasonable under the circumstances.’ ” (Melinda K. v. Superior Court (2004)
116 Cal.App.4th 1147, 1159.)
       Father contends the reunification services provided to him were inadequate
because he “was not offered reasonable services to address ‘the fundamental problem that


                                              12
led to the children’s detention,’ ” namely his ongoing “spousal” relationship with his
stepdaughter. In this regard, Father does not specify the nature of the services he asserts
the Agency failed to provide. Rather, he asserts that after the April 2013 disposition
hearing on the supplemental petition, the court did not specify what additional
reunification services should be provided to supplement those already in place under the
case plan.
       Viewed under the substantial evidence standard, Father’s characterization of the
record on this point is not persuasive. First, at the conclusion of the contested disposition
hearing, the court ordered “services continue to be provided to the parent as previously
ordered” and gave the Agency discretion “to determine what kind of reunification
services [are] to be provided” in addition to those previously ordered. Thereafter, at the
July hearing on minors’ motion to terminate services, Ledezma testified that among the
services initially ordered, Father had to undergo a psychological evaluation and follow
the recommendations of the forensic psychologist who conducted the evaluation. To this
end, Ledezma referred Father to Foster Care Mental Health and, in October 2012,
informed Father he had been assigned to Dr. Katya Cornejo for evaluation and provided
him with the doctor’s contact information. Father did not contact Dr. Cornejo until after
January 2013. Ledezma testified the court’s finding at the April 5 disposition hearing of
sexual abuse by Father against G.S., and its order services were to be continued, meant
Father required further psychological evaluation as well as individual therapy to address
the issue of sexual abuse.
       As to Father’s psychological evaluation, Ledezma did not have to re-refer Father
to Dr. Cornejo because the doctor’s evaluation was still ongoing due to Father’s lack of
timely engagement and participation. Dr. Cornejo was prepared to conduct the
psychological evaluation in relation to the finding of sexual abuse but was unable to
engage with Father. In fact, she called Father on several occasions after the April hearing
but Father did not return her calls and failed to attend any session that had been
scheduled. Ledezma testified that in December 2012, she referred Father to Foster Care
Mental Heath, who in turn referred Father to the OMI Family Research Center (OMI).


                                             13
Father did not, however, go to OMI to do an intake until July 19, 2013, only four days
before the July 23 hearing on the motion to terminate services.
       In sum, viewing the evidence in a light most favorable to the Agency and
indulging all legitimate and reasonable inferences to uphold the court’s finding (In re
Misako R. (1991) 2 Cal.App.4th 538, 545), we conclude the record evidence adduced
above constitutes substantial evidence to support the court’s finding that reasonable
services were provided. The record further demonstrates Father simply failed to
“communicate with the [Agency] and participate in the reunification process” (In re
Raymond R. (1994) 26 Cal.App.4th 436, 441) by availing himself fully of the services
provided by the Agency. (See In re Michael S. (1987) 188 Cal.App.3d 1448, 1463, fn. 5
[Agency’s duty to provide reasonable services does not require “a social worker take the
parent by the hand and escort him or her to and through classes or counseling sessions. A
parent whose children have been adjudged dependents of the juvenile court is on notice
of the conduct requiring such state intervention. If such a parent in no way seeks to
correct his or her own behavior or waits until the impetus of an impending court hearing
to attempt to do so, the legislative purpose of providing safe and stable environments for
children is not served by forcing the juvenile court to go ‘on hold’ while the parent makes
another stab at compliance.”].)
B. Likelihood of Reunification
       In pertinent part, section 388 provides: “Any party, including a child who is a
dependent of the juvenile court, may petition the court . . . to terminate court-ordered
reunification services . . . [¶] . . . [¶] [if the] action or inaction of the parent or guardian
creates a substantial likelihood that reunification will not occur, including, but not limited
to, the parent’s or guardian’s failure to visit the child, or the failure of the parent or
guardian to participate regularly and make substantive progress in a court-ordered
treatment plan.” (§ 388, subd. (c)(1)(B).)
       The dependency court’s ruling on a section 388 petition is reviewed for abuse of
discretion. (See In re Katelynn Y. (2012) 209 Cal.App.4th 871, 881.) “In exercising its
discretion, the court has ‘the ability to evaluate whether the parent will utilize additional


                                                14
services and whether those services would ultimately inure to the benefit of the minor.’
[Citation.] We will not disturb the court’s determination unless the court has exceeded
the limits of legal discretion by making an arbitrary, capricious or patently absurd
determination. When two or more inferences reasonably can be deduced from the facts,
we have no authority to reweigh the evidence or substitute our judgment for that of the
juvenile court.” (Ibid.)
       Father contends the trial court abused its discretion by finding there was a
substantial likelihood reunification would not occur because he had taken some action
toward completing the case plan and could have completed it before the six-month
review hearing scheduled for October 2013. However, as noted above, Father’s
participation in the services offered by the Agency was partial and untimely at best, and
he made no progress towards alleviating or mitigating the causes for the children’s
removal from his custody. Significantly, Father failed to complete the psychological
evaluation ordered by the court, failed to initiate individual counseling to address the
issue of his sexual abuse of his stepdaughter, did not follow up on the referral for a
substance abuse assessment, and failed to make an appointment for drug testing. Father
continued the “spousal” relationship with his stepdaughter despite evidence of the
emotional and psychological damage of this relationship on the children. Father missed
the majority of the visitations arranged with the children, was habitually and excessively
late for those he did attend, and his unauthorized and unsupervised contact with C.M.
through social media affected C.M. negatively. Indeed, Father acknowledged in court
that his own actions demonstrated he was incapable “of completing my reunification
orders.” In sum, we conclude the trial court did not abuse its discretion by finding
Father’s “action or inaction . . . create[d] a substantial likelihood that reunification will
not occur.”4 (§ 388, subd. (c)(1)(B).)


       4
         Father also contends termination of services was not in the best interests of the
minors due to the strong family bond he shares with the children. Father offers no legal
authority in support of this argument; accordingly, we deem it to be “without foundation
and abandoned.” (Levin v. Ligon (2006) 140 Cal.App.4th 1456, 1486.) In any case,

                                              15
                                    III. DISPOSITION
      The petition for extraordinary writ is denied on the merits. (See Cal. Const.,
art. VI, § 14; Kowis v. Howard (1992) 3 Cal.4th 888, 894.) The decision is final in this
court immediately. (See Cal. Rules of Ct., rule 8.490(b)(3).)




Father may raise this argument at the section 366.26 hearing when the court considers
selection and implementation of a permanent plan for the minors. (See § 366.26, subd.
(c)(1)(B)(i).)


                                            16
                                 _________________________
                                 Margulies, Acting P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




                            17